Beck, Presiding Justice.
Equity -will- not take cognizance of a plain legal right, where an adequate and complete remedy is provided by law. Code of 1933, § 37-120. The plaintiff could have asserted by affidavit of illegality the defenses relied upon to defeat the execution which she is seeking to resist; and an equitable petition does not lie to enjoin proceedings under a levy, when the defendant in execution has an adequate remedy by illegality. Hitchcock v. Culver, 107 Ga. 184 (33 S. E. 35). As for the plaintiff’s claim of damages for malicious abuse of process and for recovery of attorney’s fees and other expenses of litigation, she had a complete and adequate remedy by suit at law. The court did not err in rendering the judgment refusing an injunction.

Judgment affirmed.


All the Justices eoncur, except Gilbert, J., absent.

W. 8. Norihcuit, for plaintiff.
David S. Block, Bert E. Thomas, Morris Macks, B. J. Weaver, and Dorsey, Shelton & Pharr, for defendants.